

Exhibit 10.6
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
SPECIAL PERFORMANCE & RETENTION AWARD NOTICE OF GRANT & AWARD AGREEMENT (the
“Notice”)
Realogy Holdings Corp. (the “Company”), pursuant to Section 8.1 of the Company’s
2018 Long-Term Incentive Plan (the “Plan”), hereby grants to the individual
listed below (the “Participant”), a Special Performance and Retention Award, of
which two portions shall be a “Performance Award” and the other portion shall be
a “Retention Award,” as set forth in this Notice (both Performance Awards,
together the “Performance Awards” and the Performance Awards and Retention
Award, together the “Award”). The Award is subject to all of the terms and
conditions set forth herein and in the Award agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, which are incorporated herein by
reference.
In addition, as a condition to receiving this Award, the Participant understands
and agrees to continue to be bound by and comply with the restrictive covenants
and other provisions set forth in Sections 9 and 10 of the Participant’s
Employment Agreement with the Company dated as of March 11, 2020 (the
“Restrictive Covenant Agreement”), a copy of which the Participant acknowledges
receipt. The Participant understands and agrees that the Restrictive Covenant
Agreement shall survive the grant, vesting or termination of the Award, and any
termination of employment of the Participant, and that full compliance with the
Restrictive Covenant Agreement is an express condition precedent to (i) the
receipt, delivery and vesting of any portion of the Award and (ii) any rights to
any payments with respect to the Award.
The Participant acknowledges and agrees that the Award is a special performance
and retention award and does not fall within the definition of Base Salary or
Target Bonus under the Participant’s Employment Agreement with the Company dated
as of March 11, 2020.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant (“Notice”) and the Agreement.
Participant:        Ryan M. Schneider
Grant Date:        November 3, 2020
Performance Period:    
Performance Award 1:    September 30, 2020 – September 30, 2022
Performance Award 2:    September 30, 2022 – September 30, 2023
Retention Award:    November 3, 2020 – September 30, 2021
Performance Criteria:    See Schedule 1 to Exhibit A attached hereto
Value:
Performance Award 1:    $1,500,000
Performance Award 2:    $1,500,000
Retention Award:    $1,000,000
Vesting Date:
Performance Award 1: September 30, 2022, subject to determination of achievement
of the Performance Criteria set forth on Schedule 1
Performance Award 2: September 30, 2023, subject to determination of achievement
of the Performance
Criteria set forth on Schedule 1
Retention Award:    September 30, 2021
    



--------------------------------------------------------------------------------





By accepting this Award, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenant Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the Plan,
this Notice or the Award.
Participant’s Consent Regarding Use of Personal Information. By accepting this
Award, the Participant explicitly consents (i) to the use of the Participant’s
Personal Information (as defined in Section 6.14 of the Agreement and to the
extent permitted by law) for the purpose of implementing, administering and
managing the Participant’s Award under the Plan and of being considered for
participation in future equity, deferred cash or other award programs (to the
extent he/she is eligible under the terms of such plan or program, and without
any guarantee that any award will be made); and (ii) to the use, transfer,
processing and storage, electronically or otherwise, of his/her Personal
Information, as such use has occurred to date, and as such use may occur in the
future, in connection with this or any equity or other award, as described
above.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.




2






--------------------------------------------------------------------------------



Exhibit A
SPECIAL PERFORMANCE AND RETENTION AWARD AGREEMENT
Pursuant to the Award Notice of Grant (the “Notice”) to which this Award
Agreement (this “Agreement”) is attached, Realogy Holdings Corp. (the “Company”)
has granted to the Participant, pursuant to Section 8.1 of the Company’s 2018
Long-Term Incentive Plan (the “Plan”), the Special Performance and Retention
Award, of which two portions shall be a “Performance Award” and the other
portion shall be a “Retention Award,” indicated in the Notice (both Performance
Awards, together the “Performance Awards” and the Performance Awards and
Retention Award, together the “Award”). Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1    Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II
GRANT OF AWARD
2.1    Grant of Award. In consideration of the Participant’s past and/or
continued employment with or Services to the Company or any Affiliate and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Notice (the “Grant Date”), the Company grants to the Participant the
Award as set forth in the Notice, upon the terms and conditions set forth in the
Plan and this Agreement, and subject to the Participant’s full compliance at all
times with the restrictive covenants and other provisions set forth in the
Restrictive Covenant Agreement (as defined in the Notice), which is an express
condition precedent to (i) the receipt, delivery and vesting of any portion of
the Award and (ii) any rights to any payments with respect to the Award.
2.2    Consideration to the Company. In consideration of the grant of the Award
by the Company, the Participant agrees to render Services to the Company or any
Affiliate and to comply at all times with the Restrictive Covenant Agreement.
Nothing in the Plan or this Agreement shall confer upon the Participant any
right to continue in the employ or Service of the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the Services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1    Restrictions. The Award granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture as described in Section 4.1 below until the Award vests.
3.2    Restricted Period. Subject to Section 3.4, Articles 4 and 5 and Section
6.12 of this Agreement, the Award shall vest on each Vesting Date as set forth
in the Notice.
3.3    Settlement of Award. The Award represents the right to receive a cash
payment, subject to the fulfillment of the vesting and other conditions set
forth in this Agreement. Except as set forth in Sections 3.4, 4.4(b), 5.1(b),
5.1(c), and 6.12 of this Agreement, within a reasonable period of time following
the Vesting Date of the Award (and in no event more than 60 days following such
Vesting Date), the Company shall pay and transfer to the Participant a cash
payment equal to the value of the portion of the Award that vested, subject to
the Participant’s
A-1

--------------------------------------------------------------------------------





full compliance at all times with the Restrictive Covenant Agreement. Any
portion of the applicable Performance Award that could have been earned in
accordance with the provisions of Schedule 1 that is not earned as of the end of
the applicable Performance Period shall be immediately forfeited at the end of
such Performance Period. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require the Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning the Participant arising in connection with the
Award.
3.4    Set-Off Against Other Retention Awards. The amount paid or payable to the
Participant under the Retention Award shall be reduced by any amount paid or
payable by the Company or its Affiliates to the Participant under any other
cash-based retention, special, bonus or similar award during the applicable
Performance Period, regardless of whether such other award(s) was granted
pursuant to the Plan, provided that, for the avoidance of doubt, any amounts
paid or payable to the Participant under the Company’s Executive Incentive Plan
will not be considered a cash-based retention, special, bonus or similar award
and the Award will not be reduced by any amount paid under the Company’s
Executive Incentive Plan.
3.5    No Rights as a Stockholder. The Award is not an equity interest in the
Company and the Participant shall not be or have any of the rights or privileges
of a stockholder of the Company with respect to the Award.
3.6    No Dividend or Dividend Equivalents Rights. The Award carries no dividend
or dividend equivalent rights related to any cash or other dividend paid by the
Company while the Award is outstanding.
3.7    Not Base Salary or Target Bonus. The Award is a special performance and
retention award and does not fall within the definition of Base Salary or Target
Bonus under the Participant’s Employment Agreement with the Company dated as of
March 11, 2020, or within the definition of Base Salary or Incentive
Compensation under the Company’s Severance Pay Plan for Executives or Change in
Control Plan for Executives, or any other plan or agreement providing for
severance pay to the Participant.
ARTICLE IV
FORFEITURES
4.1    Termination of Employment. Except as otherwise specifically set forth in
this Article IV or Article V, if the Participant terminates employment with or
ceases to provide Services to the Company or any Affiliate prior to the date on
which the applicable Performance Period for any outstanding Award ends, for any
reason, then such Award shall be forfeited to the Company without payment of any
consideration by the Company or any of its Affiliates on the date that the
Participant is no longer actively employed by or providing Services to the
Company or any of its Affiliates and neither the Participant nor any of his or
her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such Award. The Participant will, however, be
entitled to receive payment for the applicable Award if the Participant's
employment terminates or Services cease after the applicable Performance Period
ends but before the Participant's receipt of such payment.
4.2    Clawback of Award. The Award is subject to any clawback or recoupment
policies of the Company, as in effect from time to time (including the Company’s
Clawback Policy), or as otherwise required by law. In addition, in the event
that the Administrator determines in its sole discretion that the Participant
has violated the Restrictive Covenant Agreement, the Company may require
reimbursement or forfeiture of all or a portion of any proceeds, gains or other
economic benefit realized or realizable by the Participant under the Award. Upon
such determination any such proceeds, gains or other economic benefit must be
paid by the Participant to the Company and any unvested portion of the Award
shall immediately terminate and shall be forfeited.
4.3    Termination other than for Cause or for Good Reason.
(a)    Performance Award. Except as set forth in Section 5.1 below, in the case
where the Participant terminates employment with or ceases to provide Services
to the Company or any Affiliate prior to the end of the Performance Period,
other than for Cause, or the Participant resigns from employment from the
A-2

--------------------------------------------------------------------------------





Company or any Affiliate with Good Reason, the Participant will be entitled to
receive a portion of the Performance Award equal to the value of the Performance
Award that would have vested based upon actual performance had the Participant's
employment or Services not terminated, pro-rated for the number of full months
of the applicable Performance Period during which the Participant was employed
by or was providing Services to the Company or any Affiliate, which shall be
paid in accordance with Section 3.3 above. Any further portion of the
Performance Award, to the extent not vested, shall be forfeited to the Company
without payment of any consideration by the Company, and neither the Participant
nor any of his or her successors, heirs, assigns or personal representatives
shall thereafter have any further rights or interests in such Performance Award.
(b)    Retention Award. In the case where the Participant terminates employment
with or ceases to provide Services to the Company or any Affiliate prior to the
end of the Performance Period or the Participant resigns from employment from
the Company or any Affiliate with Good Reason, the Retention Award shall be
forfeited on such date to the Company without payment of any consideration by
the Company, and neither the Participant nor any of his or her successors,
heirs, assigns or personal representatives shall thereafter have any further
rights or interests in such Retention Award.
4.4    Death or Disability.
(a)    Performance Award. Except as set forth in Section 5.1 below, if the
Participant terminates employment with or ceases to provide Services to the
Company or any Affiliate prior the end of the Performance Period on account of
death or Disability, the Participant will be entitled to receive a portion of
the Performance Award equal to the value of the Performance Award that would
have vested based upon actual performance had the Participant's employment or
Services not terminated, pro-rated for the number of full months of the
applicable Performance Period during which the Participant was employed by or
was providing Services to the Company or any Affiliate and shall be paid in
accordance with Section 3.3 above.
(b)    Retention Award. If the Participant terminates employment with or ceases
to provide Services to the Company or any Affiliate on account of death or
Disability, the Retention Award, to the extent not vested, shall become fully
vested upon such termination of employment or Services.
ARTICLE V
CHANGE IN CONTROL
5.1    Change in Control. In the event of a Change in Control:
(a)    Each outstanding Performance Award shall, immediately prior to the Change
in Control, cease to be subject to the achievement of the Performance Criteria
and vest in full at the end of the applicable Performance Period provided the
Participant is employed by or is providing Services to the Company or any
Affiliate on such date and fully complies at all times with the Restrictive
Covenants Agreement, subject to Sections 5.1(b) and 5.1(c).
(b)    With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event that during any outstanding
Performance Period following such Change in Control the Participant’s employment
or Service is terminated:
(i)    without Cause by the Company or any Affiliate or the Participant resigns
from employment or Service from the Company or any Affiliate with Good Reason,
(i) the restrictions, payment conditions, and forfeiture conditions applicable
to each outstanding Award shall lapse (but, the Participant’s obligations under
the Restrictive Covenant Agreement and this Agreement shall not lapse), and (ii)
each such Award shall become fully vested and payable within ten (10) days
following such termination of employment or Services; or
(ii)    on account of death or Disability, each outstanding Award shall be
treated in accordance with Section 4.4, except that, each such Award shall be
payable within ten (10) days following such termination of employment or
Services, provided that the Participant fully complies at all times with the
Restrictive Covenant Agreement.
A-3

--------------------------------------------------------------------------------





(c)     With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) the restrictions, payment conditions,
and forfeiture conditions applicable to each outstanding Award shall lapse (but,
the Participant’s obligations under the Restrictive Covenant Agreement and this
Agreement shall not lapse), and (ii) each such Award shall become fully vested
and payable within ten (10) days following the Change in Control.
5.2    Assumption/Substitution. For purposes of Section 5.1, the Award shall be
considered assumed or substituted for if, following the Change in Control, the
Award remains subject to the same terms and conditions that were applicable to
the Award immediately prior to the Change in Control except that the Performance
Award shall no longer be subject to the achievement of the Performance Criteria.
ARTICLE VI
MISCELLANEOUS
6.1    Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenant Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Award.
6.2    Restrictions on Transfer. Any unvested portion of an Award may not be
transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any unvested portion of the Award by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said unvested Award on its books or otherwise, unless and until there has
been full compliance with said provisions to the satisfaction of the Company.
The foregoing restrictions are in addition to and not in lieu of any other
remedies, legal or equitable, available to enforce said provisions.
6.4    Termination of Employment or Service/Breach of the Restrictive Covenant
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or Service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenant Agreement for purposes of this
Agreement.
6.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant’s last address reflected on
the Company’s records.
6.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in
A-4

--------------------------------------------------------------------------------





any material way without the prior written consent of the Participant.
6.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.10    Unfunded Status of Awards. With respect to any payments not yet made to
the Participant pursuant to the Plan, including this Award, nothing contained in
the Plan, the Notice, the Restrictive Covenant Agreement or this Agreement shall
give the Participant any rights that are greater than those of a general
creditor of the Company or any Affiliate.
6.11    Entire Agreement. The Plan, the Notice, the Restrictive Covenant
Agreement and this Agreement (including all Schedules and Exhibits thereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and the Participant with
respect to the subject matter hereof.
6.12    Certain Tax Treatment. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between the Company
and the Participant, or any incentive or retention arrangement or plan offered
by the Company), in the event that the amount or benefit paid or distributed to
the Participant pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid to the Participant by the Company or any Affiliate (the
“Total Payments”) would constitute an “excess parachute payment” as defined in
Section 280G of the Internal Revenue Code (the “Code”), and would thereby
subject the Participant to any excise tax imposed under Section 4999 of the Code
or any successor provision thereto (an “Excise Tax”), the provisions of this
Section 6.12 shall apply. If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Total Payment exceeds the amount
which can be paid to the Participant without Participant incurring an Excise
Tax, then, solely to the extent that the Participant would be better off on an
after tax basis by receiving the maximum amount which may be paid hereunder
without the Participant becoming subject to the Excise Tax, as determined by a
nationally recognized accounting firm designated by the Company prior to the
occurrence of the Change in Control, the amounts payable to Participant under
this Agreement (or any other agreement by and between the Participant and
Company or any of its Affiliates or pursuant to any incentive arrangement or
plan offered by the Company) shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Participant becoming
subject to the Excise Tax. In the event a Participant receives reduced payments
and benefits as a result of application of this Section 6.12, the Participant
shall have the right to designate which of the payments and benefits otherwise
set forth herein (or any other agreement between the Company and the Participant
or any incentive or retention arrangement or plan offered by the Company) shall
be received in connection with the application of the reduced payments, subject
to the following sentence. Reduction shall be made in the following order: (i)
at the discretion of the Participant, payments that are valued in full under
Treasury Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A
of the Code, (ii) payments that are valued in full under Treasury Regulation
Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code, with the
amounts that are payable last reduced first, (iii) at the discretion of the
Participant, payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A of the
Code and (iv) payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code,
with the amounts that are payable last reduced first.
6.13    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Award be exempt from, or comply with, Section 409A
of the Code, and accordingly, to the maximum extent permitted, this Agreement
and the Award shall be interpreted and administered to be in accordance
therewith. Notwithstanding anything contained herein to the contrary, the
Participant shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement and the Award which
are subject to Section 409A of the Code until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding
A-5

--------------------------------------------------------------------------------





anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement and the Award during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s death).
The Company makes no representation that any or all of the payments described in
this Agreement and the Award will be exempt from or comply with Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant understands and agrees that he or
she shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.
6.14    Disclosure Regarding Use of Personal Information.
(a)    Definition and Use of “Personal Information”. In connection with the
grant of the Award, and any other award under other incentive award programs,
and the implementation and administration of any such program, including,
without limitation, the Participant’s actual participation, or consideration by
the Company for potential future participation, in any program at any time, it
is or may become necessary for the Company to collect, transfer, use, and hold
certain personal information regarding Participant in and/or outside of
Participant’s country of employment. The “Personal Information” the Company may
collect, process, store and transfer for the purposes outlined above may include
the Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and the Participant’s beneficiaries and contact information.
The Participant may obtain more details regarding the access and use of his or
her personal information, and may correct or update such information, by
contacting his or her human resources representative or local equity
coordinator.
(b)    Use, Transfer, Storage and Processing of Personal Information. The use,
transfer, storage and processing of Personal Information electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. To the extent permitted by law, Personal Information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of its incentive award programs, and
may be transferred by the entity that employs (or any entity that has employed)
the Participant from the Participant’s country of employment to the Company (or
its Affiliates or Subsidiaries) and third parties located in the U.S. and in
other countries. Specifically, those parties that may have access to the
Participant’s Personal Information for the purposes described herein include,
but are not limited to: (i) human resources personnel responsible for
administering the award programs, including local and regional equity award
coordinators, and global coordinators located in the U.S.; (ii) Participant’s
U.S. broker and equity account administrator and trade facilitator; (iii)
Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his or her superiors; (iv)
the Administrator; (v) the Company’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of the Participant’s Personal Information except to the
extent the Company is required to provide such information to governmental
agencies or other parties. Such action will always be undertaken only in
accordance with applicable law.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in this Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
A-6

--------------------------------------------------------------------------------





7.1    “Disability” shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2     “Service” or “Services” shall mean services performed by the Participant
for the Company or its Affiliates as an Employee, consultant or advisor,
provided that services performed by the Participant in the capacity as an
independent sales agent affiliated with one of the Company’s or its Affiliates’
real estate brands shall not constitute Service.
A-7